We think the committeemen appointed under Gen. Stat. R.I. cap. 59, § 2, to mark out the highway, having been petitioners for the highway, cannot be regarded as "indifferent men," and therefore, for that reason alone, the other ground for quashing the proceeding, even if valid at common law, being untenable under Pub. Laws R.I. cap. 681, § 2, of April 12, 1878, we overrule the exceptions and affirm the judgment of the court below, with costs. Ex parte Hinckley, 8 Me. 146; State v.Delesdernier, 11 Me. 473; Hazard v. Middletown,12 R.I. 227.
Exceptions overruled.